DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi, US 2018/0017317  (hereinafter “Adachi”).
Regarding claim 17, Adachi teaches a liner for defining a compartment of a refrigeration appliance, the liner comprising: a rear wall; a top wall and a bottom wall disposed opposite one another and extending outwardly from the rear wall to respective end portions; oppositely disposed left and right side walls extending outwardly from the rear wall to a respective end portion, the left and right side walls being connected to the top and bottom walls to define a generally rectangular compartment having an open side; the open side defining an opening extending along an opening plane; and a vertically extending bisecting plane of the compartment disposed orthogonal to the opening plane and extending between the opening plane and the rear wall, wherein a respective end portion of at least one of the top wall, bottom wall, left side wall or right side wall has a mounting section for having an illumination device mounted thereto, the mounting section extending along an inward draft direction that is directed outwardly from the compartment and inwardly toward the bisecting plane (Figures 6 and 13).
Regarding claim 18, Adachi further teaches wherein at an intersection with the bisecting plane, the inward draft direction forms an inward draft angle disposed there between and opening outward from the compartment in a range disposed between and inclusive of about 1 degree and about 20 degrees (Figure 13).
Regarding claim 19, Adachi further teaches wherein each of the left and right side walls has a mounting section (Figure 6, LEDs mounted on the left and right sides of the refrigerator).
Regarding claim 20, Adachi further teaches wherein an outer portion of the mounting section is angled inwardly towards an opposite wall of the compartment to thereby direct light emitted at any angle from a cover of the illumination device inwardly towards the compartment and towards the bisecting plane rather than laterally outward away from the bisecting plane (Figure 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Oraw et al., US 2016/0035924 (hereinafter “Oraw”).
Regarding claim 1, Adachi teaches (at least in Figures 1 and 12) a refrigeration appliance comprising: a compartment for storing food items in a refrigerated environment (Figure 1); and an illumination device (53) mounted at a mounting section of a wall of the compartment to illuminate the compartment, the illumination device (see Figure 13) including: a housing mounted at the mounting section, an LED lighting module arranged in the housing, the module having a board member and two or more LED light sources electrically connected to one another and to the board member, and a concave reflecting surface (94) positioned adjacent the module to reflect light incident on the concave reflecting surface into the compartment, the LED light sources being aimed such that a majority of light emitted 
However, in the same field of endeavor of LED lighting devices for use in refrigerator applications, Oraw teaches wherein the LED lighting module includes two or more electrical edge connections electrically connected in parallel to allow for an electrically parallel connection of two or more LED lighting modules to one another ([0064] and Figure 49).  Further, it was well known to those of ordinary skill in the art at the time of filing that edge connection modular LED light sources provided easily changeable light patterns with a variety of interchangeable applications.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide the Oraw modular LEDs in the Adachi device in order to increase flexibility in lighting applications within the device.
Regarding claim 2, Adachi and Oraw teach the invention as explained above and Oraw further teaches wherein the illumination device includes two or more LED lighting modules arranged in the housing and connected to one another via electrically parallel connection between at least one electrical edge connection of one of the two or more LED lighting modules to at least one electrical edge connection of another one of the two or more LED lighting modules ([0064] and Figure 49).  It would have been obvious to combine the teachings for the reasons set forth above.
Regarding claim 3, Adachi and Oraw teach the invention as explained above and Oraw further teaches wherein at least two of the two or more LED lighting modules are interchangeable with one another (id).
Regarding claim 4, Adachi and Oraw teach the invention as explained above and Oraw further teaches wherein the LED lighting module includes an electrical edge connector coupled to a respective board member at the position of at least one 24of the one or more electrical edge connections, the edge connector having a wire attached thereto for connecting to another electrical edge connector not coupled to the respective board member (id).

Regarding claim 6, Adachi and Oraw teach the invention as explained above and Adachi further teaches wherein a majority of light emitted from the illumination device is directed rearward (id).
Regarding claim 7, Adachi and Oraw teach the invention as explained above and Adachi further teaches wherein the illumination device has a direction of light emitted having a peak brightness, which direction defines a peak brightness direction disposed at an acute angle relative to a major plane of the engagement surface (Figure 13, angle of light is acute with respect to engagement surface of LEDs).
Regarding claim 8, Adachi and Oraw teach the invention as explained above and Adachi further teaches wherein the compartment is defined at least partially by a liner, wherein the liner includes the mounting section, and wherein an outer portion of the mounting section is angled inwardly towards another wall of the compartment disposed opposite the mounting section (Figure 13).
Regarding claim 9, Adachi and Oraw teach the invention as explained above and Adachi further teaches wherein the housing includes a cover having a major outer surface, wherein the major outer surface is disposed generally parallel to an interior face of the mounting section, and wherein the cover is configured to allow transmittance of light through the cover at all angles (Figure 13, cover).
Regarding claim 10, Adachi and Oraw teach the invention as explained above and Adachi further teaches wherein the housing includes a main body coupled to the liner and a cover couplable to the main body, wherein the lighting module is retained at an underside of the cover, and wherein the cover and lighting module are jointly receivable at and couplable to the main body (Figure 13).

Regarding claim 12, Adachi teaches an illumination device for being mounted at a wall of a liner of a refrigeration appliance (Figures 6 and 13), the illumination device comprising: a housing having an engagement surface mountable at one of an inner or an outer surface of the wall of the liner (Figure 13), the housing having a curved surface (id), and the housing including a main body and a cover removably couplable to the main body (id); and a pair of LED lighting modules retained by the cover and having a board member (id), and wherein a majority of light emitted from the two or more LED light sources is reflected off of the curved surface prior to being incident on an inner surface of the cover (id).  Adachi is silent as to the modules being connected in parallel through edge connections.  
However, in the same field of endeavor of LED lighting devices for use in refrigerator applications, Oraw teaches two or more electrical edge connections electrically connected in parallel to allow for electrically parallel connection of the LED lighting modules to one another, wherein the LED lighting modules each further include two or more LED light sources electrically connected to one another and to the board member, and wherein the lighting modules are interchangeable in their respective positions retained by the cover ([0064] and Figure 49).  Further, it was well known to those of ordinary skill in the art at the time of filing that edge connection modular LED light sources provided easily changeable light patterns with a variety of interchangeable applications.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide the Oraw modular LEDs in the Adachi device in order to increase flexibility in lighting applications within the device.
Regarding claim 13, Adachi and Oraw teach the invention as explained above and Adachi further teaches wherein the curved surface extends outwardly from the LED lighting modules and is positioned such that a majority of light emitted from the LED light sources is incident on the curved surface (Figure 13).
Regarding claim 14, Adachi and Oraw teach the invention as explained above and Adachi further teaches wherein the illumination device has a direction of light emitted having a peak brightness, which direction defines a peak brightness direction disposed at an acute angle relative to a major plane of the engagement surface (Figure 13).
Regarding claims 15 and 16, Adachi and Oraw teach the invention as explained above and Oraw further teaches wherein the board member of each LED lighting module is a printed circuit board on which the LED light sources are mounted and on which the edge connections are disposed and wherein the LED lighting modules each include three edge connections electrically connected in parallel and aligned along a common edge of the LED lighting module (id).  It would have been obvious to combine the teachings for the reasons set forth above regarding claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875